EXHIBIT 10.55







FIRST AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 6, 2008 (this “Amendment”), is entered into among THE PHOENIX
COMPANIES, INC., a Delaware corporation (“Parent”), PHOENIX LIFE INSURANCE
COMPANY, a New York stock insurance company (“PLIC” and collectively with the
Parent, the “Borrowers” and each a “Borrower”), the Lenders (as defined in the
hereinafter defined Credit Agreement) party hereto, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders.

RECITALS

A.

The Borrowers, the Lenders and Wachovia are parties to that certain First
Amended and Restated Credit Agreement, dated as of April 2, 2008 (as further
amended, restated and modified from time to time, the “Credit Agreement”),
providing for a revolving credit facility in the aggregate principal amount of
$150,000,000.  Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

B.

The Borrowers have requested certain amendments to the Credit Agreement and the
Administrative Agent and the Lenders have agreed to make such amendments on the
terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1

Amendments to Section 1.1 (Defined Terms).  

(a)

The following defined terms are hereby inserted in appropriate alphabetical
order:

“Adjusted Parent Expenses” means, with respect to the Parent for any Reference
Period on a non-consolidated basis, the aggregate of (i) total interest expense
for such period (including, without limitation, (x) all such interest expense
accrued or capitalized during such period, whether or not actually paid during
such period, (y) all net amounts payable under or in respect of interest rate
hedging agreements, to the extent paid or accrued during such period, and
(z) all recurring unused commitment fees and other ongoing fees in respect of
Indebtedness paid, accrued or capitalized during such period, but excluding an
aggregate amount up to $2,600,000 of interest expense incurred in connection
with the Parent’s equity units in the first fiscal quarter of 2008), plus
(ii) all











--------------------------------------------------------------------------------







operating expenses paid or accrued during such period (but excluding, in an
aggregate amount not to exceed $32,000,000, non-recurring costs associated with
the PXP Spin-Off and 2008 proxy costs), plus, (iii) without duplication, all
restricted payments (as described in Section 7.5) declared during such period
(but excluding dividends declared prior to November 1, 2008), plus (vi) an
amount equal to 25% of the Loans outstanding as of any applicable date of
determination.

“Available Parent Cash Flow” means, with respect to the Parent for any Reference
Period on a non-consolidated basis, the aggregate of (i) the maximum amount
automatically permitted by the Insurance Department of the State of New York
under applicable Requirements of Law to be paid as dividends by PLIC in
reference to the most recent current Annual Statement of PLIC (whether or not
part or all of such dividends have actually been paid), plus (ii) all investment
income earned by Parent during such period.

“Consolidated Tangible Net Worth” means, at any time, the Consolidated Net Worth
of the Parent and its Subsidiaries, minus the net book value of all assets,
after deducting any reserves applicable thereto, which would be treated as
intangible under GAAP (including, without limitation, good will).

“Statutory Surplus” means, with respect to PLIC, the amount computed in the
manner from time to time prescribed by the Insurance Department of the State of
New York as statutory surplus for inclusion in the Annual Statement of PLIC to
such department (currently appearing on Line 37 of the “Liabilities, Surplus and
Other Funds” section of the form of Annual Statement).

(b)

The definition of “Applicable Percentage” is hereby deleted in its entirety and
replaced with the following:

“Applicable Percentage” means, at any time from and after November 6, 2008, the
applicable percentage (i) to be added to the LIBOR Rate for purposes of
determining the Adjusted LIBOR Rate and (ii) to be used in calculating the
facility fee payable pursuant to Section 2.9(a), in each case as determined
under the following matrix with reference to the Parent’s non-credit-enhanced,
senior unsecured long-term debt rating (the “Debt Rating”) by Moody’s or
Standard & Poor’s (in each case based upon the higher of the two ratings):








2




--------------------------------------------------------------------------------











Level

Parent Standard & Poor’s

Rating




Parent

Moody’s

Rating

Facility

Fee

Applicable Percentage

 

 

 

 

 

I

≥ BBB

≥ Baa2

0.500%

2.000%

II

≥ BBB-

≥ Baa3

0.625%

2.375%

III

< BBB-

< Baa3

0.750%

2.750%

 

 













For purposes of the foregoing, (i) if at any time the difference between the
Debt Rating by Moody’s and Standard & Poor’s is more than one rating grade, the
rating one level above the lower rating will apply, (ii) if either Moody’s or
Standard & Poor’s shall not have in effect a Debt Rating, then the Applicable
Percentage shall be based upon the remaining rating, and (iii) each change in
the Applicable Percentage shall be effective as of the date the applicable
rating agency first publicly announces any change in its Debt Rating; provided,
however, that, notwithstanding the foregoing or anything else herein to the
contrary, if at any time the Debt Rating is not available from either Moody’s or
Standard & Poor’s, at all times from and including the date on which such Debt
Rating is not available to the date on which either Moody’s or Standard & Poor’s
shall make publicly available such Debt Rating, each Applicable Percentage shall
be determined in accordance with Level III of the above matrix.

(c)

The defined term “PXP” is hereby deleted in its entirety and replaced with the
following:

“PXP” means Virtus Investment Partners, Inc., a Delaware corporation previously
named Phoenix Investment Partners, Ltd.

(d)

The defined term “PXP Spin-Off” is hereby deleted in its entirety and replaced
with the following:

“PXP Spin-Off” means the spin-off by the Parent to its shareholders of PXP in a
transaction substantially as described in the Form 10 registration statement
filed by the Parent with the Securities and Exchange Commission on June 30,
2008, which transaction is expected to occur in the fourth calendar quarter of
2008.

1.2

Amendment to Section 2.5 (Termination and Reduction of Commitments).  Section
2.5 of the Credit Agreement is hereby amended by inserting a new subsection (d)
at the end thereof as follows:

(d)

Upon the earlier of  (i) consummation of the PXP Spin-Off and (ii) December 31,
2008, the Commitments (to the extent outstanding at such time in an aggregate
amount greater than $100,000,000) shall be automatically and permanently reduced
to an aggregate outstanding amount of $100,000,000.





3




--------------------------------------------------------------------------------







1.3

Amendment to Section 3.2 (Conditions of Borrowing).  Section 3.2(c) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

(c)

No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans to be made on
such date.  In connection with demonstrating compliance with the foregoing
requirement, the Borrower shall deliver with each Notice of Borrowing its
calculations (made in a manner consistent with the covenant compliance worksheet
of the Compliance Certificate) demonstrating pro forma compliance with the
financial covenants in Section 6.1 (Consolidated Indebtedness to Total
Capitalization) and Section 6.6 (Parent Cash Flow Coverage) as of the last day
of the most recent calendar quarter for which a Compliance Statement has been
delivered and adjusted to reflect (i) any changes in Consolidated Indebtedness
(including the Loans outstanding after giving effect to the requested Borrowing)
since such quarter-end and, (ii) with respect to Adjusted Parent Expenses for
purposes of Section 6.6, all restricted payments declared or paid within the
12-month period prior to and including the date of the Borrowing (but excluding
dividends declared prior to November 1, 2008).

1.4

Amendment to Section 6.2 (Minimum Consolidated Net Worth).  Section 6.2 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

6.2

Minimum Tangible Net Worth.  Consolidated Tangible Net Worth shall be at all
times an amount not less than $1,000,000,000, plus (a) 50% of Consolidated Net
Income for each fiscal quarter (beginning with the fiscal quarter ending
December 31, 2008) for which Consolidated Net Income (measured at the end of
each such fiscal quarter) is a positive amount plus (b) 100% of the aggregate
increases in shareholders’ equity of the Parent by reason of the issuance or
sale of Capital Stock of the Parent or any Subsidiary of the Parent.

1.5

Amendment to Section 6.3 (Minimum Risk-Based Capital).  Section 6.3 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

6.3

Minimum Risk-Based Capital.  PLIC shall, as of the last day of each calendar
quarter, have a Risk Based Capital Ratio of not less than 3.25 to 1.

1.6

Amendment to add Section 6.5 (Minimum Statutory Surplus).  Article VI is hereby
amended by inserting a new Section 6.5 at the end thereof as follows:





4




--------------------------------------------------------------------------------







6.5

Minimum Statutory Surplus.  PLIC shall, as of the last day of each calendar
quarter, have a Statutory Surplus of not less than $650,000,000.

1.7

Amendment to add Section 6.6 (Minimum Parent Cash Flow Coverage).  Article VI is
hereby amended by inserting a new Section 6.6 at the end thereof as follows:

6.6

Minimum Parent Cash Flow Coverage.  The Borrowers will not permit the ratio of
Available Parent Cash Flow to Adjusted Parent Expenses as of the last day of any
fiscal quarter to be less than 1.0 to 1.0.

1.8

Amendment to Section 7.5  (Restricted Payments).  Section 7.5 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

7.5

Restricted Payments.  The Parent shall not, declare or pay any dividend or other
distribution on account of its equity securities or directly or indirectly,
through a subsidiary or otherwise, purchase, redeem or otherwise acquire or
retire any such equity securities if after giving effect thereto a Default or
Event of Default shall have occurred and be continuing; provided that the
consideration for all purchases, redemptions, retirements or acquisitions of any
such equity securities shall not exceed $1,000,000 in aggregate from and after
November 1, 2008. The Parent will not permit any Subsidiary (other than a
Subsidiary formed in connection with a transaction of the type described in
Section 7.2(c)(iii) to enter into, or permit to remain outstanding, any
agreement prohibiting or limiting the amount of dividends or other distributions
which it may make to the holders of its equity securities.

ARTICLE II

WAIVER

Upon the Amendment Effective Date (as defined below) the Lenders hereby waive
the Borrowers’ noncompliance with the requirements of Section 6.2(a) (Minimum
Consolidated Net Worth) of the Credit Agreement (as in effect immediately prior
to the effectiveness of this Amendment) for the period prior to the Amendment
Effective Date.





5




--------------------------------------------------------------------------------







ARTICLE III

CONDITIONS OF EFFECTIVENESS

This Amendment shall become effective as of the date (the “Amendment Effective
Date”) when, and only when, each of the following conditions precedent shall
have been satisfied:

(a)

The Administrative Agent shall have received, dated as of the Amendment
Effective Date, an executed counterpart hereof from each of the Borrowers and
the Required Lenders.

(b)

The Borrowers shall have paid to the Administrative Agent, for the benefit of
each Lender who approves this Amendment a nonrefundable fee in the amount of
0.125% of each such approving Lender’s aggregate Commitment, which fee shall be
deemed fully earned as of the Amendment Effective Date.

(c)

The Borrowers shall have paid to the Arranger the other fees required under the
engagement letter from the Arranger to the Borrowers, dated as of November 1,
2008.

(d)

The Borrowers shall have paid all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).




ARTICLE IV

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

The Borrowers hereby represent and warrant, on the date hereof and as of the
Amendment Effective Date, that (i) the representations and warranties contained
in the Credit Agreement and the other Credit Documents are true and correct in
all material respects on and as of such date, both immediately before and after
giving effect to this Amendment (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date), (ii) this Amendment has been duly authorized,
executed and delivered by the Borrowers and constitutes the legal, valid and
binding obligation of the Borrowers enforceable against it in accordance with
its terms and (iii) no Default or Event of Default (other than any Default or
Event of Default for periods prior to the Amendment Effective Date as expressly
waived in Article III herein) shall have occurred and be continuing on the
Amendment Effective Date, both immediately before and after giving effect to
this Amendment.





6




--------------------------------------------------------------------------------







ARTICLE V

ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWERS

The Borrowers hereby confirm and agree that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against the Borrowers in accordance with their
respective terms and shall not be discharged, diminished, limited or otherwise
affected in any respect, and represents and warrants to the Lenders that it has
no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Credit Documents, or if the Borrowers have
any such claims, counterclaims, offsets, or defenses to the Credit Documents or
any transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
 This acknowledgement and confirmation by the Borrowers is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and the Borrowers acknowledge that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

ARTICLE VI

MISCELLANEOUS

6.1

Governing Law.  This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of New York.

6.2

Full Force and Effect.  Except as expressly amended hereby, the Credit Agreement
shall continue in full force and effect in accordance with the provisions
thereof on the date hereof.  As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this Amendment.
 Any reference to the Credit Agreement or any of the other Credit Documents
herein or in any such documents shall refer to the Credit Agreement and Credit
Documents as amended hereby.  This Amendment is limited as specified and shall
not constitute or be deemed to constitute an amendment, modification or waiver
of any provision of the Credit Agreement except as expressly set forth herein.
 This Amendment shall constitute a Credit Document under the terms of the Credit
Agreement.

6.3

Expenses.  The Borrowers agree on demand (i) to pay all reasonable fees and
expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Amendment and the other Credit Documents delivered in
connection herewith.

6.4

Severability.  To the extent any provision of this Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be





7




--------------------------------------------------------------------------------







ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

6.5

Successors and Assigns.  This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

6.6

Construction.  The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

6.7

Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.




[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]








8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

         

THE PHOENIX COMPANIES, INC.

 

 

  

 

 

 

 

By: 

/s/ Daniel J. Moskey

 

Title:

Vice President and Treasurer

 

 

 

 

         

PHOENIX LIFE INSURANCE COMPANY

 

 

  

 

 

 

 

By: 

/s/ Daniel J. Moskey

 

Title:

Vice President and Treasurer










(signatures continued)





1

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company







--------------------------------------------------------------------------------










         

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent and as a

 

Lender

 

 

 

 

 

 

By: 

/s/ William R. Goley

 

Title:

Director





2

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company







--------------------------------------------------------------------------------










         

THE BANK OF NEW YORK, as Syndication

 

Agent and as a Lender

 

 

 

 

 

 

By: 

/s/ Richard G. Shaw

 

Title:

Vice President





3

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company







--------------------------------------------------------------------------------










         

BMO CAPITAL MARKETS FINANCING, INC.,

 

as Documentation Agent and as a Lender

 

 

 

 

 

 

By: 

/s/ Michael D. Pincus

 

Title:

Managing Director





4

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company







--------------------------------------------------------------------------------










         

JPMORGAN CHASE BANK, N.A., as

 

Documentation Agent and as a Lender

 

 

 

 

 

 

By: 

/s/ Melvin Jackson

 

Title:

Vice President





5

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company







--------------------------------------------------------------------------------










         

PNC BANK, NATIONAL ASSOCIATION, as

 

Documentation Agent and as a Lender

 

 

 

 

 

 

By: 

/s/ David K. Seagers

 

Title:

Vice President





6

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company







--------------------------------------------------------------------------------










         

FIFTH THIRD BANK, N.A., as a Lender

 

 

 

 

 

 

By: 

/s/ Michael Mendenhall

 

Title:

Vice President





7

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company







--------------------------------------------------------------------------------










         

STATE STREET BANK AND TRUST

 

COMPANY, as a Lender

 

 

 

 

 

 

By: 

/s/ Edward M. Anderson

 

Title:

Vice President





8

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company







--------------------------------------------------------------------------------










         

WEBSTER BANK, as a Lender

 

 

 

 

 

 

By: 

/s/ Lawrence Davis

 

Title:

Vice President








9

First Amendment to First Amended and Restated Credit Agreement

The Phoenix Companies, Inc./Phoenix Life Insurance Company





